Exhibit 10.1
 
CREDIT AGREEMENT
 
THIS AGREEMENT dated for reference May 7, 2008 is between:
 


SILVERBIRCH INC., an Ontario company having an office at Suite 500, 150 Ferrand
Drive, Toronto, Ontario M3C 3E5
 
(the "Lender")
 
AND:


RED MILE ENTERTAINMENT, INC., a Delaware corporation, having its chief executive
office at at 223 San Anselmo Avenue, Suite #3, San Anselmo, CA 94960
(the “Borrower”)
 
BACKGROUND
 
A.           The Lender has agreed to lend to the Borrower and the Borrower has
agreed to borrow from the Lender the aggregate principal amount of CAD$750,000
on the terms and subject to the conditions of this Agreement.
 
AGREEMENTS
 
For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:
 
1.  
Definitions.  In this Agreement:

 
(a)  
"Advance" means the advance of the Facility hereunder;

 
(b)  
"Borrower" means Red Mile Entertainment, Inc.;

 
(c)  
"Business Day" means a day which is not a Saturday, Sunday or a statutory
holiday in the Province of Ontario;

 
(d)  
"Event of Default" has the meaning set forth in paragraph 12 below;

 
(e)  
"Facility" means the CAD$750,000 credit facility granted by the Lender to the
Borrower pursuant to this Agreement;

 
(f)  
"Financial Statements" has the meaning set forth in subparagraph 9(h) below;

 
(g)  
"Lender" means Silverbirch Inc. and its successors and assigns;

 
(h)  
"Maturity Date" has the meaning set forth in subparagraph 4(a) below;

 
(i)  
"Note" has the meaning set forth in subparagraph 7(a) below;

 
(j)  
"Outstanding Balance" has the meaning set forth in subparagraph 4(a) below;

 
 
1

--------------------------------------------------------------------------------


 
(k)  
"Pledged Securities" means all securities of the Subsidiaries which are or may
become subject to the Securities Pledge Agreement;

 
(l)  
"Securities Pledge Agreement" means the securities pledge agreement referred to
in subparagraph 7(c) below;

 
(m)  
"Security" has the meaning set forth in paragraph 7 below; and

 
(n)  
"Subsidiaries" means (i) 2WG Media, Inc (Texas Corporation); (ii) Roveractive
LTD (a Delaware Corporation); and (iii) Red Mile Entertainment PTY LTD (an
Australian corporation) and any other corporation, limited liability company,
partnership or other entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by the Borrower and "Subsidiary" shall mean any one of them.

 
2.  
Facility Advance.  Subject to and upon the fulfilment of the conditions
precedent contained in paragraph 8 of this Agreement, the Lender will advance
the principal amount of the Facility to the Borrower, or as the Borrower may
otherwise direct (the "Advance").

 
3.  
Use of Proceeds.  The Borrower covenants and agrees with the Lender that the
Facility proceeds will be used by the Borrower to advance funds to IR Gurus PTY
LTD. for the purpose of payment of the costs owing on the development and
production of “Heroes Over Europe” video game, and for no other purpose
whatsoever other than general and administrative expenditures less than
USD$10,000, without the express written consent of the Lender.

 
4.  
Term and Prepayment.

 
(a)  
The principal amount of the Advance, together with all accrued but unpaid
interest and other costs or charges payable hereunder from time to time in
connection with such Advance (collectively the "Outstanding Balance"), will be
immediately due and payable by the Borrower to the Lender on the earlier of (the
"Maturity Date"):

 
(i)  
November 7, 2008;

 
(ii)  
the date of any change of control of the Borrower or the Subsidiaries of the
Borrower ("control" being defined as ownership of or control or direction over,
directly or indirectly, 20% or more of the outstanding voting securities of the
Borrower by any party other than the Lender); or

 
(iii)  
the occurrence of an Event of Default.

 
(b)  
If after the Advance, the Borrower or any of its Subsidiaries sell or otherwise
dispose of any assets outside of the ordinary course of business, or close one
or more equity or debt financings, the Borrower will pay or cause to be paid to
the Lender all proceeds from such sale, disposition or financing, net of legal
fees, financing fees and any other actual out-of-pocket costs incurred by the
Borrower in connection with such sale, disposition or financing, up to the full
amount of the Outstanding Balance, to be applied on account of the Outstanding
Balance.  Any payment made under this paragraph will be without notice or
penalty.

 
 
2

--------------------------------------------------------------------------------


 
(c)  
In addition to its obligation to prepay the Facility under subparagraph (b)
above, the Borrower may prepay the Outstanding Balance including all accrued
interest thereon, in whole at any time before maturity, provided that such
prepayment is made on the last Business Day of the calendar month and the
Borrower has provided to the Lender not less than ten (10) Business Days’ prior
written notice of its intention to prepay the Facility.

 
5.  
Interest.  Interest will accrue on the Outstanding Balance from and after May 7,
2008 at the rate of ten percent (10%) per annum, and be payable by the Borrower
to the Lender quarterly (every three month anniversary) in arrears, on the last
Business Day of every month, as well at the rate of twenty percent (20%) per
annum after maturity or default.

 
6.  
Costs.  The Borrower shall pay the reasonable costs of the expenses of the
Facility which amounts shall be deducted from the initial advance.  The Borrower
irrevocably authorizes and directs the Lender to deduct the expenses from the
proceeds of the Advance.  Costs will be CAD$10,000 for the establishment of the
Facility.

 
7.  
Security.  As security for the Borrower's obligations hereunder including but
not limited to the repayment of the Facility, the Borrower, as indicated, will
execute and deliver, or cause to be executed and delivered to the Lender:

 
(a)  
a promissory note, in the form attached as Schedule "A" hereto (the "Note");

 
(b)  
a general security agreement under which the Borrower will grant to the Lender a
first priority security interest over all of its present and after-acquired
property;

 
(c)  
a securities pledge agreement (the "Securities Pledge Agreement") pursuant to
which Red Mile Entertainment, Inc. will pledge and grant to the Lender a first
priority security interest over all of the securities held in: (i) 2WG Media,
Inc (Texas Corporation); (ii) Roveractive LTD (a Delaware Corporation); and
(iii) Red Mile Entertainment PTY LTD (an Australian corporation); and

 
all in form and terms satisfactory to the Lender and its counsel (collectively,
the "Security").
 
8.  
Conditions Precedent to Advance.  As conditions precedent to the Advance of the
Facility by the Lender:

 
(a)  
the Borrower shall have executed and delivered or caused to be executed and
delivered or caused to be executed and delivered:

 
(i)  
all of the Security and the documents, securities and instruments referred to in
paragraph 7 above and the Lender will have completed all registrations and other
filings that may be prudent or necessary to perfect the security interest
created therein;

 
(ii)  
a certified copy of its directors' resolutions authorizing the borrowing of the
Facility, the grant of the Security and the execution and delivery of this
Agreement and all agreements, documents and instruments referred to herein,
together with an officer's certificate, certifying certain factual matters;

 
 
3

--------------------------------------------------------------------------------


 
(b)  
the representations and warranties of the Borrower contained in paragraph 9 will
be true and correct in all material respects and the Borrower will have complied
with all covenants required to be complied with by it in relation to this
Agreement prior to the Advance under the Facility by the Lender;

 
(c)  
the Lender shall be satisfied with its due diligence review of the Borrower is
intended use of proceeds of the Facility;

 
(d)  
there shall have been no adverse material change in the business, operations,
assets or ownership of the Borrower, its Subsidiaries or any of their respective
properties and assets since the date of this Agreement;

 
(e)  
the Lender will, in its sole and absolute discretion, be satisfied as to the
creditworthiness of the Borrower and the adequacy of the collateral security
contemplated herein.

 
If any of the foregoing conditions precedent are not satisfied or waived by the
Lender in writing on or before May 7, 2008, this Agreement will terminate, and
the Lender will be under no further obligation to the Borrower in connection
with the transaction contemplated herein.
 
9.  
Representations and Warranties.  The Borrower represents and warrants to the
Lender as follows, as of the date of this Agreement and the date of Advance made
hereunder:

 
(a)  
the Borrower exists as a corporation under the laws of Delaware, has not
discontinued or been dissolved under those laws, and is in good standing with
respect to all filings required thereunder;

 
(b)  
the Borrower has the power and authority to (i) carry on its businesses as now
being conducted and is licensed or registered or otherwise qualified in all
jurisdictions where in the nature of its assets or the business transacted makes
such licensing, registration or qualification necessary, (ii) acquire, own,
hold, lease and mortgage or grant security in its assets including real property
and personal property and (iii) enter into and perform its obligations under
this Agreement and all other documents or instruments delivered hereunder;

 
(c)  
this Agreement and all ancillary instruments or documents issued, executed and
delivered hereunder by the Borrower, have been duly authorized by all necessary
action of the Borrower and each constitutes or will constitute a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights and
remedies of creditors and to the general principles of equity;

 
(d)  
all authorizations of every governmental authority required to be obtained by
the Borrower in connection with the execution, delivery and performance of this
Agreement and all ancillary instruments and security and other documents issued,
executed and delivered hereunder, have been obtained and are valid and
subsisting;

 
(e)  
other than amounts owing to IR Gurus PTY LTD., the Borrower is not in breach of
or in default under any material obligation in respect of borrowed money and the
execution and delivery of this Agreement and all ancillary instruments or
documents issued and delivered hereunder or thereunder, and the performance of
the terms hereof and thereof will not be, or result in, a material violation or
breach of, or default under the Borrower's constating documents, any law, any
judgment, agreement or instrument to which it is a party or may be bound;

 
 
4

--------------------------------------------------------------------------------


 
(f)  
the Security creates a valid registered first charge, lien and security interest
on the property and assets of the Borrower (subject to the subordination of the
interests held by Tiger Paw Capital Corp.);

 
(g)  
no litigation or administrative proceedings before any court or governmental
authority are presently ongoing, or have been threatened in writing received by
the Borrower, or to the best of the Borrower's knowledge are pending, against
the Borrower or any of its properties or assets or affecting any of its
properties or assets which could reasonably be expected to have a material
adverse effect on its business, properties or assets;

 
(h)  
the financial statements of Red Mile Entertainment, Inc. for the nine months
ended December 31, 2007 (collectively, the "Financial Statements"), fairly
present the financial affairs of Red Mile Entertainment, Inc. and the
Subsidiaries as of the date to which they are made, and have been prepared in
accordance with US generally accepted accounting principles, consistently
applied, except as may be otherwise specified in such financial statements or
the notes thereto;

 
(i)  
other than the discontinuance of the sales of the “Jack Ass” game, there has
been no adverse material change (actual, contemplated or threatened) in the
property, assets, business or operations of the Borrower since the date of
release of the Financial Statements, except as disclosed in writing by the
Borrower to the Lender prior to the date of this Agreement;

 
(j)  
no order ceasing or suspending trading in securities of the Borrower or
prohibiting the sale of securities by the Borrower has been issued and no
proceedings for this purpose have been instituted or, to the best of the
knowledge of the Borrower, are pending, contemplated or threatened;

 
(k)  
other than amounts potentially owing with respect to the Delaware Franchise Tax,
neither Canada Revenue Agency nor any other taxation authority has asserted or,
to the best of the Borrower's knowledge, has threatened to assert any
assessment, claim or liability for taxes due or to become due in connection with
any review or examination of the tax returns of the Borrower filed for any year
which would have material adverse effect on the assets, properties, business,
results of operations, prospects or condition (financial or otherwise) of the
Borrower;

 
(l)  
the Borrower has no direct or indirect subsidiary corporations other than: (i)
2WG Media, Inc (Texas Corporation); (ii) Roveractive LTD (a Delaware
Corporation); and (iii) Red Mile Entertainment PTY LTD (an Australian
corporation);

 
(m)  
the Borrower owns its business, operations and assets and holds good title
thereto, free and clear of all liens, claims or encumbrances (subject to the
subordination of the interests held by Tiger Paw Capital Corp.);

 
 
5

--------------------------------------------------------------------------------


 
(n)  
all factual information previously or contemporaneously furnished to the Lender
by or on behalf of the Borrower for purposes of or in connection with this
Agreement or any transaction contemplated hereby, is true and accurate in every
material respect and such information is not incomplete by the omission of any
material fact necessary to make such information not misleading;

 
(o)  
the Borrower is solvent and is generally able to pay its debts as they come due
and will be able to do so after giving effect to the transactions contemplated
in this Agreement; and

 
(p)  
the chief executive office, principal place of business and place where the
Borrower keeps its books and records is located at 223 San Anselmo Avenue, Suite
#3, San Anselmo, CA 94960.

 
10.  
Positive Covenants of the Borrower.  The Borrower covenants and agrees that so
long as any monies will be outstanding under this Agreement, it will:

 
(a)  
at all times maintain its corporate existence and that of its Subsidiaries;

 
(b)  
duly perform its obligations under this Agreement and all other agreements and
instruments executed and delivered hereunder or thereunder;

 
(c)  
promptly pay when due all agency or  fees incurred by the Borrower that are
payable in connection with the Facility or this Agreement and indemnify and save
harmless the Lender from all claims in respect of any such fees;

 
(d)  
carry on and conduct its business in a proper business-like manner in accordance
with good business practice and will keep or cause to be kept proper books of
account in accordance with generally accepted accounting principles;

 
(e)  
at all times comply with all applicable laws, except such voluntary
non-compliance as shall, in its good faith business judgment, not have a
material adverse effect on the business, properties and assets of the Borrower
taken as a whole;

 
(f)  
pay and discharge promptly when due, all taxes, assessments and other
governmental charges or levies imposed upon them or upon their properties or
assets, or upon any part thereof, as well as all claims of any kind (including
claims for labour, materials and supplies) which, if unpaid, would by law become
a lien, charge, trust or other claims upon any such properties or assets, except
such as would shall not have a material adverse effect on the business,
properties and assets of the Borrower taken as a whole, provided however that
the Borrower shall not be required to pay any such tax, assessment, charge or
levy or claim if the amount, applicability or validity thereof shall currently
be contested in good faith by appropriate proceedings and if the Borrower shall
have set aside on its books the reserve the extent required by generally
accepted accounting principles in an amount which is reasonably adequate with
respect thereto;

 
(g)  
furnish and give to the Lender within three (3) Business Days of receipt of any
request from the Lender such reports, certificates, updated financial
statements, including monthly internal financial and operational reports and
documents and such other information with respect to the Borrower, it's
securities and their respective properties and assets, as the Lender may
reasonably request from time to time during the term of this Agreement;

 
 
6

--------------------------------------------------------------------------------


 
(h)  
promptly provide the Lender with written notice of any proposed financing made
by or to any of the Borrower;

 
(i)  
furnish and give to the Lender (if such is the case) notice that an Event of
Default has occurred and, if applicable, is continuing or notice in respect of
any event which would constitute an Event of Default hereunder and specifying
the nature of same; and

 
(j)  
perform and do all such acts and things as are necessary to perfect and maintain
the Security provided to the Lender pursuant to this Agreement.

 
11.  
Negative Covenants of the Borrower.  The Borrower covenants and agrees with the
Lender that it will not without first obtaining the written consent of the
Lender:

 
(a)  
except as permitted pursuant to subparagraph (g), make, give, create or permit
or attempt to make, give or create any mortgage, charge, lien or encumbrance
over any assets of the Borrower;

 
(b)  
change the name of the Borrower or any Subsidiary;

 
(c)  
allot and issue any new shares of any Subsidiary;

 
(d)  
declare or provide for any dividends or other payments based on share capital;

 
(e)  
redeem or purchase any shares of the Borrower or any Subsidiary;

 
(f)  
make any sale of or dispose of any substantial or material part of its business,
assets or undertaking, including its interest in the shares or assets of any
Subsidiary, outside of the ordinary course of business;

 
(g)  
save and except for purchase money security interests, chattel mortgages and
equipment leases entered into in the ordinary course of business, borrow or
cause any Subsidiary to borrow money from any person other than the Lender
without first obtaining and delivering to the Lender a duly signed subordination
and postponement of claim by such person in favour of the Lender, in form and
terms satisfactory to the Lender;

 
(h)  
pay out any shareholders loans or other indebtedness to non-arm's length
parties; or

 
(i)  
guarantee the obligations of any other person, directly or indirectly.

 
12.  
Events of Default.  Each and every of the events set forth in this paragraph
will be an event of default ("Event of Default"):

 
(a)  
if the Borrower fails to make any payment of principal or interest when due
hereunder, and such failure continues for five (5) Business Days;

 
(b)  
if the Borrower defaults in observing or performing any material term, covenant
or condition of this Agreement or any other collateral document delivered
hereunder or in connection with the Facility, other than the payment of monies
as provided for in subparagraph (a) hereof, on its part to be observed or
performed and such failure continues for five (5) Business Days;

 
 
7

--------------------------------------------------------------------------------


 
(c)  
if the Borrower is in material default of prescribed filings with applicable
securities regulatory authorities, the stock exchange or market on which its
shares trade (collectively, the "Authorities"), or is subject to any suspension
in excess of two (2) trading days or cease trade order issued by any such
Authority, excluding for clarity a halt in trading in connection with the review
of the potential acquisition with the Lender;

 
(d)  
if any of the Borrower's representations, warranties or other statements in this
Agreement or any other collateral document delivered hereunder or in connection
with the Facility were at the time given false or misleading in any material
respect;

 
(e)  
if the Borrower defaults, in any material respect, in observing or performing
any term, covenant or condition of any debt instrument or obligation by which it
is bound which results in an amount of more than CAD$50,000 becoming due and
payable or accelerated;

 
(f)  
if the Borrower permits any sum which has been admitted as due by it, or is not
disputed to be due by it, and which forms or is capable of being made a charge
upon any of the assets or undertaking of the Borrower to remain unpaid or not
challenged for 30 days after proceedings have been taken to enforce the same;

 
(g)  
if the Borrower, either directly or indirectly through any Subsidiary, ceases or
threatens to cease to carry on business;

 
(h)  
if any order is made or issued by a competent regulatory authority ceasing the
trading in shares of the Borrower or if the Borrower's common shares are
suspended or de-listed from trading on any stock exchange, excluding for clarity
a halt in trading in connection with the review of the potential acquisition
with the Lender;

 
(i)  
if, in the reasonable opinion of the Lender, a material adverse change occurs in
the financial condition of the Borrower;

 
(j)  
if the Lender in good faith and on commercially reasonable grounds believes that
the ability of the Borrower to pay any of the Outstanding Balance to the Lender
or to perform any of the covenants contained in this Agreement or any other
collateral agreement or other document is impaired or any security granted by
the Borrower to the Lender is or is about to be impaired or in jeopardy;

 
(k)  
if the Borrower petitions or applies to any tribunal for the appointment of a
trustee, receiver or liquidator or commences any proceedings under any
bankruptcy, insolvency, readjustment of debt or liquidation law of any
jurisdiction, whether now or hereafter in effect; or

 
(l)  
if any petition or application for appointment of a trustee, receiver or
liquidator is filed, or any proceedings under any bankruptcy, insolvency,
readjustment of debt or liquidation law are commenced, against the Borrower
which is not opposed by the Borrower in good faith, or an order, judgment or
decree is entered appointing any such trustee, receiver, or liquidator, or
approving the petition in any such proceeding.

 
 
8

--------------------------------------------------------------------------------


 
13.  
Effect of Event of Default.  If any one or more of the Events of Default occur
or occurs and is or are continuing, the Lender may without limitation in respect
of any other rights it may have in law or pursuant to this Agreement or any
other document or instrument delivered hereunder, demand immediate payment of
all monies owing hereunder.

 
14.  
Lender's Legal Fees.  The Borrower will pay for the Lender's reasonable legal
fees (on a solicitor and own client basis) and other costs, charges and expenses
(including due diligence expenses) of and incidental to the security hereunder,
including in respect of any enforcement or collection process thereof.  All
amounts will be payable upon presentment of an invoice.  If not paid within 30
days of presentment of an invoice, such amount will be added to and form part of
the principal amount of the Facility and shall accrue interest from the date of
presentment of an invoice as if it had been advanced by the Lender to the
Borrower hereunder.

 
15.  
Indemnity.  The Borrower agrees to indemnify and save harmless the Lender and
each of its directors, officers, employees and agents from and against all
liabilities, claims, losses, damages and reasonable costs and expenses in any
way caused by or arising directly or indirectly from or in consequence of the
occurrence of any Event of Default under this Agreement.

 
16.  
Notices.  In this Agreement:

 
(a)  
any notice or communication required or permitted to be given under this
Agreement will be in writing and will be considered to have been given if
delivered by hand, transmitted by facsimile transmission or mailed by prepaid
registered post to the address or facsimile transmission number of each party
set out below:

 
(i)  
if to the Lender:

 
Suite 500, 150 Ferrand Drive
 
Toronto, Ontario M3C 3E5
 
Attention:  Derek van der Plaat
 
Fax No.: (416) 621-7715
 
(ii )           if to the Borrower:
 
Red Mile Entertainment, Inc.
 
223 San Anselmo Avenue, Suite #3, San Anselmo, CA 94960
 
Attention:  Chester Aldridge
 
Fax No:  (415) 480-1393
 
or to such other address or facsimile transmission number as any party may
designate in the manner set out above; and
 
 
9

--------------------------------------------------------------------------------


 
(b)  
notice or communication will be considered to have been received:

 
(i)  
if delivered by hand during business hours on a Business Day, upon receipt by a
responsible representative of the receiver, and if not delivered during business
hours, upon the commencement of business on the next Business Day;

 
(ii)  
if sent by facsimile transmission during business hours on a Business Day, upon
the sender receiving confirmation of the transmission, and if not transmitted
during business hours, upon the commencement of business on the next Business
Day; and

 
(iii)  
if mailed by prepaid registered post upon the fifth Business Day following
posting; except that, in the case of a disruption or an impending or threatened
disruption in postal services every notice or communication will be delivered by
hand or sent by facsimile transmission.

 
17.  
Assignment.  The Borrower acknowledges and agrees that the Lender may assign all
or part of the Facility, this Agreement and all collateral agreements, documents
or instruments delivered hereunder to one or more assignees, free from any right
of set-off or counterclaim or equity, subject only to the Lender's notification
of such assignment or assignments being given in writing to the Borrower,
provided that any interest in the Security shall be assigned only in proportion
to the indebtedness under the Facility.

 
18.  
Agreement to Pay.  Upon receipt of written notice and direction from the Lender,
the Borrower covenants and agrees to make all payments of interest and principal
due under this Agreement to the Lender and any assignee pro rata in accordance
with their respective proportionate interests in the Facility as set out in such
written notice and direction, absent which all such payments may be made to the
Lender.

 
19.  
Withholding Taxes, etc.  All payments in respect of interest under this
Agreement will be made free and clear without deduction or withholdings for any
taxes, duties, fees or other charges, unless those deductions or withholdings
are required by law.  If the Borrower is required by law to make any such
deduction or withholding, it will pay such additional amounts as will result in
receipt by the Lender of the full amount which would have been paid had no such
deduction or withholding been made.  If the Borrower is required by law to make
a deduction or withholding, the Borrower shall make that deduction or
withholding within the time allowed and in the minimum amount required by
law.  Within 30 days of making any such deduction or withholding, the Borrower
shall deliver to the Lender evidence satisfactory to the Lender that the
deduction or withholding has been made and that appropriate payment has been
made to the relevant taxing authority.

 
20.  
Payments.  All payments made hereunder shall be made by way of certified cheque,
bank draft or wire transfer by or on behalf of the Borrower and shall be
delivered to the office of the Lender set forth in paragraph 16 above no later
than 2:00 p.m. (Pacific time) on the due date therefor.  Any payments received
after such time shall be considered for all purposes as having been made on the
next following Business Day.

 
21.  
Enurement.  This Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 
22.  
Waivers.  No failure or delay on the Lender's part in exercising any power or
right hereunder will operate as a waiver thereof.

 
 
10

--------------------------------------------------------------------------------


 
23.  
Remedies are Cumulative.  The Lender's rights and remedies hereunder are
cumulative and not exclusive of any rights or remedies at law or in equity.

 
24.  
Time.  Time is of the essence of this Agreement and all documents or instruments
delivered hereunder.

 
25.  
Gender and Number.  Words in one gender include all genders, and words in the
singular include the plural and vice versa.

 
26.  
Criminal Code Compliance.  In this paragraph the terms "interest", "criminal
rate" and "credit advanced" have the meanings ascribed to them in Section 347 of
the Criminal Code (Canada) as amended from time to time.  The Borrower and the
Lender agree that, notwithstanding any agreement to the contrary, no interest on
the Facility or the credit advanced by the Lender under this Agreement will be
payable in excess of that permitted under the laws of Canada.  If the effective
rate of interest, calculated in accordance with generally accepted actuarial
practices and principles, would exceed the criminal rate on the credit advanced,
then:

 
(a)  
the elements of return which fall within the term "interest" will be reduced to
the extent necessary to eliminate such excess;

 
(b)  
any remaining excess that has been paid will be credited towards prepayment of
the Facility; and

 
(c)  
any overpayment that may remain after such crediting will be returned forthwith
to the Borrower upon demand, and, in the event of dispute, a Fellow of the
Canadian Institute of Actuaries appointed by the Lender will perform the
relevant calculations and determine the reductions, modifications and credits
necessary to effect the foregoing and the same will be conclusive and binding on
the parties.  This Agreement, the Note and all related agreements and documents
will automatically be modified to reflect such modifications without the
necessity of any further act or deed of the Borrower and the Lender to give
effect to them.

 
27.  
Invalidity.  If at any time any one or more of the provisions hereof is or
becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions hereof will
not in any way be affected or impaired thereby to the fullest extent possible by
law.

 
28.  
Governing Laws.  This Agreement will be governed by and interpreted in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.  The Borrower submits to the non-exclusive jurisdiction of
the Courts of the Province of Ontario and agrees to be bound by any suit, action
or proceeding commenced in such Courts and by any order or judgment resulting
from such suit, action or proceeding, but the foregoing will in no way limit the
right of the Lender to commence suits, actions or proceedings based on this
Agreement in any jurisdiction it may deem appropriate.

 
29.  
Amendment.  This Agreement supersedes all prior agreements and discussions
between the parties with respect to the subject matter set forth herein.  This
Agreement may be varied or amended only by or pursuant to an agreement in
writing signed by the parties hereto.  For clarity, the business combination or
merger agreement and letter of intent will not supersede this Agreement in any
manner.

 
 
11

--------------------------------------------------------------------------------


 
30.  
Schedules.  All Schedules attached hereto will be deemed fully a part of this
Agreement.

 
31.  
Further Assurances.  The Borrower will, and will cause its Subsidiaries, from
time to time and upon reasonable request of the Lender do, execute and deliver
all further assurances, acts and documents for the purpose of giving full force
and effect to the covenants, agreements and provisions herein contained.

 
32.  
Currency.  All references herein to "dollars", "USD" or "$" are to United States
dollars, unless otherwise indicated.

 
33.  
Counterparts.  This Agreement may be signed in one or more counterparts,
originally or by facsimile, each such counterpart taken together will form one
and the same agreement.

 
TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement on
the date first above written.
 
 
 
SILVERBIRCH INC.
 
Per:                                                      
 
Authorized Signatory
 


 
Per:                                                      
 
Authorized Signatory
 
 
 
RED MILE ENTERTAINMENT, INC.
 


 
Per:                                                      
 
Authorized Signatory
 




12

--------------------------------------------------------------------------------


 
SCHEDULE "A"
 
 
PROMISSORY NOTE
 
 
Principal Amount:  CAD$750,000
 
For value received, RED MILE ENTERTAINMENT, INC. (the "Borrower") hereby
promises to pay to SILVERBIRCH INC. (the "Lender") the principal amount of seven
hundred fifty thousand (CAD$750,000) (the "Principal Amount") on the earlier of:
 
(a)  
November 7, 2008;

 
(b)  
the date of any change of control of the Borrower or the Subsidiaries of the
Borrower ("control" being defined as ownership of or control or direction over,
directly or indirectly, 20% or more of the outstanding voting securities of the
Borrower by any party other than the Lender); and

 
(c)  
the occurrence of an Event of Default (as defined in the Credit Agreement dated
May 7, 2008 between the Lender and the Borrower),

 
together with interest accruing from and after May 7, 2008, on the outstanding
principal amount and overdue interest, if any, from the date hereof at a rate of
ten (10%) per annum, before and twenty percent (20%) per annum after maturity or
default, payable by the Borrower to the Lender quarterly (every three month
anniversary) in arrears, on the last Business Day of every month.
 
If after the advance of the Principal Amount, the Borrower or any of its
subsidiaries sell or otherwise dispose of any assets outside of the ordinary
course of business, now owned by the Borrower, or close one or more equity or
debt financings, the Borrower will pay or cause to be paid to the Lender all
proceeds from such sale, disposition or financing, net of legal fees, financing
fees and any other actual out-of-pocket costs incurred by the Borrower in
connection with such sale, disposition or financing, up to the full amount of
the outstanding balance hereunder (the "Outstanding Balance"), to be applied on
account of the Outstanding Balance.  Any payment made under this paragraph will
be without notice or penalty.
 
The Borrower may prepay the Outstanding Balance including all accrued interest
thereon, in whole at any time before maturity, provided that such prepayment is
made on the last Business Day of the calendar month and the Borrower has
provided to the Lender not less than ten (10) Business Days’ prior written
notice of its intention to prepay the Outstanding Balance.
 
The undersigned waives demand and presentment for payment, notice of
non-payment, protest, notice of protest and notice of dishonour.  This
promissory note will be governed by and construed in accordance
 
with the laws of Ontario and the federal laws of Canada applicable therein.  In
this promissory note, "Business Day" means a day which is not a Saturday, Sunday
or a statutory holiday in Ontario.
 
Dated:  May 7, 2008.
 


RED MILE ENTERTAINMENT, INC.
 
Per:                                                      
Authorized Signatory
 

 


 


13

